Citation Nr: 0201800	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), prior 
to July 17, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from June 1967 to June 1970.

An original VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received by the RO on July 17, 
1998.  The claim was transmitted via a covering memorandum 
from the Disabled American Veterans (DAV), and was 
accompanied by a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, 
designating the DAV to represent the veteran.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
March 30, 1999, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective July 17, 1998.  (Service connection was 
also granted therein, with the assignment of a noncompensable 
rating, for residuals, right thumb fracture; and service 
connection was denied for lumbar scoliosis.)  The veteran was 
so notified in April 1999.

A notice of disagreement (NOD) was filed in May 1999 as to 
"the recent rating decision of Posttraumatic Stress 
Disorder."  Later in May 1999, the RO prepared a Statement of 
the Case (SOC) on the issue of entitlement to an increased 
evaluation for PTSD in excess of 30 percent disabling.

A VA Form 9, Appeal to Board of Veterans' Appeals, was filed 
by the veteran in February 2000 in which she stated:  "I 
believe benefits should be retroactive to the date of attack, 
rather than the filing date of this claim."  This was 
construed by the RO as an NOD as to that issue, and, 
accordingly, the RO issued a Supplemental Statement of the 
Case (SSOC) thereon in August 2001.

A VA Form 119, Report of Contact, is of record dated in late 
August 2001, to the effect that a slot had become available 
on the upcoming Travel Board docket.  The veteran, who had 
not previously been scheduled for that date, was asked 
whether she would be willing to waive the normal 30-day 
notification requirement, and if she would like to attend a 
hearing in September 2001; she responded affirmatively to 
both questions.  

It was also confirmed that the veteran had filed a 
Substantive Appeal on the issue regarding the rating of the 
PTSD, and had submitted an NOD relating to an earlier 
effective date, but that she needed to submit a VA Form 9 on 
the latter issue.

The veteran was present for a hearing at the RO, and provided 
testimony before the undersigned Member of the Board, on 
September 13, 2001.  A transcript of that hearing is of 
record.  [Tr.]  At that time, the veteran advised the 
undersigned that she had in fact submitted a VA Form 9 on the 
earlier-effective-date issue to the RO (and another copy of 
the same to her representative), dated September 6, 2001.  
Tr. at 1-4.  However, it was noted for the record that this 
document had not yet been filed in the claims folder.  At the 
hearing, the veteran submitted another copy of the VA Form 9 
document to the Board Member along with some other 
documentation, as to all of which she submitted a written 
waiver of initial RO consideration.  

Subsequent to the hearing, the RO clarified that the 
previously mailed document, a VA Form 9 date-stamped as 
received on September 10, 2001, had also been located in a 
file pending status at the RO, and had now been appropriately 
filed into the claims file.  

At the hearing, the veteran also testified that there had 
been an unfortunate misunderstanding as to the basis of her 
appeal.  She indicated that, in her mind, the issue had never 
been the amount of the rating, and that she was now satisfied 
with the 30 percent assigned, but that the issue was then and 
had always been the effective date.  Tr. at 3-4.  The Board 
construes that statement to be a complete withdrawal of the 
increased rating issue from the appellate process.  The 
remaining appellate issue is that shown on the front page of 
the present decision.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by VA.

2.  The veteran's initial claim for service connection for 
PTSD was received by the RO on July 17, 1998.

3.  There is no evidence that the RO received a claim, either 
formal or informal, for service connection for PTSD prior to 
July 17, 1998.

4.  By rating decision dated in March 1999, the RO granted 
service connection for PTSD, with a 30 percent disability 
rating, effective July 17, 1998.


CONCLUSION OF LAW

The assignment of an effective date earlier than July 17, 
1998, for service connection for PTSD is not warranted by the 
evidence of record.  38 U.S.C.A. §§ 5107, 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from June 1967 to June 1970.  
Service connection is in effect for PTSD, the confirmed 
stressor for which was a sexual assault which the veteran 
experienced in service in 1968.

As noted in the Introduction, above, the veteran's original 
claim, seeking service connection for PTSD, was submitted to 
the RO by her representative on July 17, 1998.  Associated 
with the claim were copies of numerous records, including the 
veteran's separation document, on DD Form 214N, and military 
and private medical records.  She was said to be attempting 
to obtain additional documentation concerning medical care in 
the 1980's.

After the veteran's initial claim was received in 1998, in-
service and post-service clinical records were added to the 
file.  The post-service clinical records refer to ongoing 
care of the veteran from the mid-1990's for a variety of 
complaints, including those of an orthopedic nature.  

Among the records submitted with the veteran's original claim 
in July 1998 (and also at the Travel Board hearing in 
September 2001) was a copy of a letter to the veteran, dated 
August 4, 1992, from Alan Cranston, then Chairman of the 
Committee on Veterans Affairs of the U.S. Senate, relating to 
correspondence he had received from the veteran regarding her 
sexual assault in service.  The letter stated that, since his 
Congressional hearings on June 30 and July 2, 1992, regarding 
VA's ability to furnish counseling and other treatment to 
women who were victims, he had been contacted by a number of 
people like her about their own experiences.  Senator 
Cranston noted that, on July 2, 1992, he had introduced 
legislation to provide a more effective response to the needs 
of women veterans in that regard.  Copied attachments to his 
letter included pertinent segments of The Congressional 
Record in that regard.  His letter further described the 
legislative and practical prospects for that legislation, to 
include using the names of those who had communicated as 
bases for testimony before the committee.  

Senator Cranston's letter further stated that-

I would be pleased to assist you with any 
difficulty you have been experiencing in 
receiving care or benefits from the 
Department of Veterans Affairs.  Please 
write back giving me permission to 
contact the VA in your behalf, a brief 
description of the care or other benefit 
you're seeking, and your VA claim number 
or Social Security number, and I'll do my 
best to help you.  Also, you did not ask 
for help with respect to further 
investigation or prosecution in 
connection with any incidents of sexual 
abuse.  If you do want any help from me 
in this regard, please let me know.

There is nothing in the file to reflect that the veteran 
provided additional information to the Senator specifically 
with regard to VA benefits, to include her claim number or 
any authorization/release for information disclosure from her 
records, or that the Senator contacted VA on her behalf with 
regard to the filing or pursuit of a claim for benefits.

The veteran underwent a VA psychiatric evaluation in August 
1998, at which time the diagnosis was made of PTSD.

The veteran thereafter underwent VA physical examinations and 
submitted extensive clinical information concerning care for 
various disabilities during the 1980's and 1990's, including 
during a pregnancy in 1987, all of which is of record.  There 
was also certification in August 1998 that additional records 
for private care were not found.  There is no reference 
therein to VA medical care, or contact with VA with regard to 
medical care.

A statement is of record dated in August 1998 from the 
veteran's psychotherapist, stating that the veteran had been 
under her care for 13 years, initially on a weekly basis and 
then less frequently.  The treatment had involved care for 
the veteran's residuals of the sexual assault in 1968 and 
what the psychotherapist described as delayed PTSD.  She 
described the veteran's symptoms throughout, and noted that, 
as a result of the in-service episode, the veteran's family 
had treated the veteran as if she had been at fault and 
basically disowned her; and that the resultant loss of family 
at age 19 had been an additional blow which added to the 
overwhelming sensation of loss.  Therapy since that time had 
afforded some affirmative impact, and she was handling things 
much better, but there were still problems to be resolved, 
and the veteran was left with some serious problems.

The veteran subsequently submitted written description of the 
incident in service and the subsequent in-service 
circumstances.  She later submitted further discussion of the 
inhospitable service attitude towards her problem, in her 
initial VA Form 9, dated in February 2000.

The veteran later submitted another copy of Senator 
Cranston's August 1992 letter, and a copy of her 
correspondence dated July 2, 1992, to the Senator, which 
appears to have followed a conversation by telephone with 
someone in the Senator's office.  In her July 1992 letter, 
she had described the in-service rape in detail, and the lack 
of support thereafter.  She made no mention of any claim with 
or contact with VA, and, other than asking about any class 
action litigation which might have been filed against the 
Armed Forces by women who had been sexually assaulted during 
service, she made no reference to any action she had taken, 
was taking, or might take in the future, including with VA.  
There is nothing to indicate that this or any other 
correspondence to or from Senator Cranston was ever forwarded 
by either party to VA for action.

In another VA Form 9, dated in September 2001, the veteran 
again described her in-service circumstances and cited 
another incident, unrelated to her own, wherein justice had 
not been forthcoming for victims of assault in service but 
rather the perpetrator had been treated with apparent 
advantage.  She indicated that this was an example of how 
unfairly persons who had suffered experiences like hers had 
been treated.

At the personal hearing held before the undersigned Member of 
the Board at the RO in September 2001, the veteran clarified 
that the issue shown on the first page of the present 
decision was the only one as to which she intended to pursue 
her appeal.  Tr. at 2-5.  She further indicated the date 
assigned for her service-connected disability, namely July 
17, 1998, was in fact the date she had filed her original 
claim.  Tr. at 5.  However, she asserted that, given the 
horrendous nature of the assault in service, the utter lack 
of military or supervisory support in service, and her 
problems since then, that she should be entitled to 
retroactive benefits back to the time of the in-service 
incident.  Tr. at 5-6.  

The hearing included discussion at length as to whether 
anything had been filed that could be construed as a claim 
prior to that in July 1998, and that, other than the letter 
to Senator Cranston, which was never sent to VA before July 
1998, there was no evidence of her contacting VA in that 
regard.  Tr. at 9-10.  

The veteran stated that she had in fact been sent a claim 
form sometime in the 1980's by VA, but that she had not 
followed through by filing a claim.  Tr. at 10.  She further 
testified that, throughout that time, she had undergone care 
using her own funds and had never been seen by VA.  Tr. at 
10-11.  

She candidly described her post-service self-destructive 
behavior as a result of the in-service assault, but 
reiterated that her care had always been private during that 
time and had never involved a claim or other contact 
regarding VA benefits until she wrote to the individual in 
Senator Cranston's office in 1992 but which letter, to her 
knowledge, never reached VA.  Tr. at 13-17.  The veteran 
further testified that, in accordance with new statutes and 
regulations for development of the evidence, the law having 
been described to her, she was aware of nothing to be sought 
in the records that was not already in the file, but that she 
would inform VA if she thought of anything additional.  Tr. 
at 17-18, 19.

Since the hearing, the veteran has not provided or informed 
VA of additional evidence or the need to pursue any 
additional documentation.

II.  Legal Analysis

A.  Preliminary Matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA repealed prior law 
requiring that one seeking VA benefits must file a well-
grounded claim, and now provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the appellant has been 
advised of what the evidence must show in order to 
substantiate her claim.  We recognize that the SOC addressed 
the issue of increased rating, which was withdrawn from the 
appeal.  The SSOC addressed the issue of an earlier effective 
date, and that matter was also discussed at the hearing 
before the undersigned.  Therefore, the Board believes that 
VA has satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the appellant and 
her representative of the information and evidence needed to 
support the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

In the present case, we find that the RO's development action 
has generated sufficient evidence to satisfy the Secretary's 
obligations under the VCAA.  As shown in the lengthy 
recitation of the evidence, above, the veteran has been 
advised of the evidence needed to support her claim, and the 
RO has endeavored to obtain pertinent records covering all 
relevant time periods.  Therefore, the Board finds that all 
facts that are relevant to the issue on appeal have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

More importantly, the veteran has specifically indicated that 
there is nothing more to find.  Recognizing that, where there 
is a change in law, the veteran is entitled to application of 
the version most favorable to her, see Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991), the Board finds that we may 
proceed with a decision on the merits of the veteran's claim, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

Accordingly, after careful consideration, we find that VA has 
satisfied its duty to assist the appellant in apprising her 
as to the evidence needed, and in obtaining evidence 
pertaining to this claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

B.  Earlier Effective Date

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400. 

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In this case, the date of receipt of the veteran's original 
claim seeking service connection for her PTSD was more than 
one year after her separation from service in 1970.  
Accordingly, the applicable regulation dictates that the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  

Having reviewed the record and set out the governing law, 
above, the Board would acknowledge that we are very 
sympathetic to the veteran's dilemma in this case.  
Unquestionably, her experience in service was devastating in 
its effects, and the repercussions on her life have 
unfortunately been solidly borne out in her situation 
thereafter.  It is equally clear that the veteran, by dint of 
years of extensive medical care and personal effort, all 
apparently at her own financial cost, has overcome much of 
the residual disability from her in-service trauma.  And, 
while it is on a positive note that we, and she, can 
acknowledge that she is now in a position to cope much 
better, that certainly does not make up for the time lost in 
the interim.

Nonetheless, as the veteran has repeatedly confirmed, and as 
documented above, there was no attempt by her to bring VA 
into her situation by means of a claim for service connection 
for PTSD, or for medical care, until 1998, and nothing has 
been found collaterally of record which might be so 
construed.  In order for a benefit to be paid, there must be 
a claim filed, whether formally or informally.  If such a 
claim is filed within a year of service separation, the grant 
may be from the date following separation; otherwise, it 
depends upon the date of filing.  In this case, there simply 
was no such claim prior to July 1998, and in fact the 
contrary is not contended.

In that regard, and perhaps more important from the veteran's 
viewpoint, there is nothing of a factual or practical nature 
which indicates that there was an informal claim as 
contemplated within pertinent regulations which might, with 
the benefit of hindsight, be construed as a claim.  In fact, 
other than the correspondence with Senator Cranston in 1992, 
there was nothing that might even be considered in that 
category.  It has been acknowledged, in the veteran's sworn 
testimony at the September 2001 hearing, that the 
correspondence with the Senator was never conveyed to VA, as 
would be required in order for it to be addressed as a 
informal claim.

In view of the foregoing, although it is regrettable, there 
is neither a legal nor a factual basis upon which an earlier 
effective date prior to July 17, 1998, may be assigned.  We 
wish to note in closing that the Board appreciates the 
forthright and sincere testimony of the veteran at her 
hearing before the undersigned.


ORDER

An earlier effective date for service connection for PTSD 
prior to July 17, 1998, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

